 In the Matter of NEBEL KNITTING Co--NIPANY, EMPLOYERandAMERICANFEDERATION OF HOSIERYWORKERS, CIO,PETITIONERCase No. 5-R-699.Decided June W, 1947Mr. William H. Abernathy,of Charlotte, N. C., for the Employer.Mr. H. G. B. King,of Chattanooga, Tenn., andMr. Robert D. BeaneandMiss Adeline Stemp,both of Charlotte, N. C., for the Petitioner.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Charlotte,North Carolina, on January 22, 1947, before Charles B. Slaughter,hearing officer,The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.After the con-clusion of the hearing, the Employer filed a written motion to includein the record certain statements of Charles E. Hicks, a witness for theEmployer at the hearing.This motion is opposed by the Petitioner.The testimony sought to be included consists principally of statementsthat it was "very likely" that some of the manufacturers who supplythe Employer with yarn will "soon" wish to discontinue doing so, re-sulting in a change In the ratio of knitters to other employees, and aconsequent change in the wage levels of knitters as compared to thoseof other employees.The evidence sought to be admitted is indefiniteand speculative in nature.Moreover, it is not new-found evidence;the Employer had ample opportunity to present it at the hearing whileMr. Hicks was on the stand.Finally, if this proposed evidence werenow admitted, the Petitioner would be deprived of an opportunity tocross-examine Mr. Hicks with respect thereto.Accordingly, the Em-ployer's motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERNebel Knitting Company is a North Carolina corporation, engagedat its only plant in Charlotte, North Carolina, in the manufacture of74 N. L. R.B., No. 50.310 NEBELKNITTING COMPANY311rayon full-fashioned and seamless hosiery.During the first 6 monthsof 1946, the Employer purchased raw materials valued at approxi-mately $176,000, of which in excess of 80 percent was shipped to itsplant from points outside the State of North Carolina.During thesame period, the Employer's sales of finished products amounted toapproximately $700,000, of which in excess of 80 percent was sold andshipped to points outside the State.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit composed of all full-fashioned hosieryknitters, knitter helpers and knitting leg bar toppers in the Employer'sfull-fashioned knitting operations, excluding machine fixers, machinemechanics, clerical employees, executives, superintendents, foremen,foreladies, and all other supervisory employees.The Employer main-tains that the unit sought by the Petitioner is too narrow, and thatthe appropriate unit should embrace all non-supervisory productionand maintenance employees in the Employer's plant.In the manufacture of full-fashioned hosiery, the yarn is first placedon the knitting machines by the knitter, and there knitted into flatstockings.'The hosiery then goes through the operations of looping,seaming, gray goods inspecting, dyeing, boarding, finished goods in-specting, stamping, boxing, and shipping.All of the foregoing opera-tions at the Employer's plant are conducted within a single two-story'Knitters perform only limited mechanical adjustments;theyrely upon the fixers tokeep the machines in proper working order.The full-fashioned knitting machines areReading backrack type, of three different sizes-42 gauge,20 section;45 gauge, 24section;and 45 gauge,20 section.These machines are many times more expensive andmechanically intricate than other machines in the plant. 312DECISIONS OF, NATIONAL LABOR RELATIONS BOARDbuilding.The knitting operations are physically separated from theremainder of the plant in the east and west wings of the first floor.The Employer employs approximately 224 employees, of whom 76,are full-fashioned knitters.The employees engaged in the knittingoperations are predominately men, whereas the other operations are,for the most part, performed by women. The operation of full-fash-ioned knitting machines requires a higher degree of training and skillthan does any other operation performed in the plant. Full-fashionedknitters earn higher wages than do other employees? There are no,transfers between knitters and employees engaged in other operations.Although all manufacturing operations are under the general super-vision of a superintendent, directly under him are 5 foremen exclu-sively responsible for the full-fashioned knitting.The full-fashionedknitters operate on 3 shifts ; whereas the other employees work only1 shift.There has been no history of collective bargaining involving anyemployees of the Employer.3On October 29, 1940, the Petitioner losta consent election among employees in an agreed production and main-tenance unit.In 1943, the Petitioner renewed its organizational driveamong the employees of the Employer, and was successful in obtaininga substantial number of membership authorizations only among theemployees sought in the petition.The Employer contends that its operations are so integrated that itwould be improper to establish a unit of full-fashioned knitting em-ployees.It maintains that the Petitioner, while exerting its effortsto interest the highest paid group of employees, has neglected organi-zation of the others.However, we are convinced that the employeesherein sought to be represented by the Petitioner constitute a ho-mogeneous, integrated and readily definable group with a high degreeof skill and training.Moreover, the record supports the contention ofthe Petitioner that, despite its efforts to organize all employees in theplant, only the knitters showed sufficient interest, the others remainingapathetic.The Board has just had occasion, in theGarden StateHosierycase,4 to reexamine the well-established doctrine, which givesweight to the extent of organization, particularly as applied to the2There are three different wage levels among the full-fashioned knitters,but their payaverages between$70 and$73 per weekSeamers and menders earn approximately 75percent as much as the knitters,gray goods inspectors are paid between$45 and $50per week,toppers earn approximately$32 per week,and dyers receive approximately $20,per week less than knitters30n May 23, 1940,the Board issued a Decision and Direction of Election in which itordered an election among the employees of the Employer in a production and maintenanceunit sought by the Petitioner and unopposed by the Employer.Matter of Nebel KnittingCompany, Inc,23 N. L R. B. 1155.The petition was later withdrawn by the Petitioner,with the approval of the Board.4Matter of Garden State HosieryGo , 74 N L. R B., 318. NEBEL KNITTING COMPANY313full-fashioned hosiery industry.In that case, a majority of the Boardreaffirmed the Board's long-standing practice of determining the ap-propriateness of a bargaining unit partly in the light of the extent ofself-organization, provided certain other relevant factors and safe-guards are also present.We are of the opinion that the facts in theinstant case warrant such treatment in determining whether the unitsought is appropriate.In view of the high degree of training and skill possessed by the full-fashioned knitters, their physical segregation, and separate supervi-sion, and in the light of the present extent of self-organization amongthe employees of the Employer, we shall, at this time, establish theunit sought herein by the Petitioner.5We find that all full-fashioned hosiery knitters, knitter helpers andknitting leg bar toppers in the Employer's full-fashioned knitting op-erations, but excluding machine fixers, machine mechanics, clerical em-ployees, executives, superintendents, foremen, foreladies, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Nebel Knitting Company, Char-lotte, North Carolina, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Fifth Region. acting in this matter as agent for theNational Labor Relations Board and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented6Matter of Forest City KnittingCompany,69N. L R B. 89 ;Matterof ChadbourneHosieryMills, Inc, 74 NL R.B.,333;Matter of Waldensian Hosiery Mills, In-corporated,74 N. L R B 315 ; andof.Matter ofHudson Hosiery Company,74 N. L.R B 250, all issued this day 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDby American Federation of HosieryWorkers, CIO,for the purposesof collective bargaining.MR. JAMES J. REYNOLDS, JR., dissenting :For the reasons stated inmy dissentingopinioninMatter of GardenStateHosieryCo.'sI do not believe that the extentof thePetitioner'seffective organization of the employees involved is a proper factorto be used in determining the appropriate unit.Accordingly,I would dismiss the petition herein.8 74 N. L.R. B. 318, issuedthis day.